DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1, 3-9, 17-28 are pending in the application. Claims 1, 3-5, 7, 8, 17-21, and 23-28 are amended. Claims 2 and 10-16 are cancelled. 

Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2022 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 17-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Katsavounidis et al. (US 20210160550, hereinafter Katsavounidis) in view of Chadwick et al. (US 20200296362, hereinafter Chadwick) and Sen et al. (US 20200351504, hereinafter Sen).
Regarding Claim 1, Katsavounidis discloses method comprising: 
generating, by a system comprising a processor, a ([0005], bitrate ladder is designed to achieve a target visual quality during playback of a media title based on an available bandwidth and  each rung in the bitrate ladder specifies a different bitrate-resolution pair corresponding to a different pre-generated encoded version of the media title), comprising: 
([0006], complexity of the media content associated with a given media title; [0011], FIG. 5, generating convex hull of subsequence encode points (complexity) associated with a media title) c
generating bitrate encodings of the video at different bitrates at one or more resolutions ([0027] generate different encoded versions of a given media title that varies the resolution and rate control value across the media title based on a target metric value, such as a target visual quality or a target bitrate; [0046]; [0063] FIG. 2, generating multiple encoded subsequences based on an encoding point list that includes any number of encoding points with a resolution and a rate control value; [0081], FIG. 3, the encoding points 212 includes, without limitation, a resolution and a rate control value);
processing complexity data for the video into respective final scene-based quality scores for the bitrate encodings ([0073], media metrics such as bitrate, distortion metrics, audio quality metrics, visual quality metrics including peak signal-to-noise ratio (PSNR), a linear video multimethod assessment fusion ((VMAF) metric, and a harmonic VMAF (VMAFh); [0076]), comprising: 
determining scenes in the video ([0055], partitioning the source media sequence 122 into non-overlapping, contiguous sets of frames that represents a variety of different constructs, including a sequence of frames that usually have similar spatial-temporal properties and run for an uninterrupted period of time(“shots”); [0056], FIG. 1,  determining subsequences 132 based on any number of shot changes 134), and 
for each bitrate encoding  ([0027]; [0046]; [0063] FIG. 2)of the bitrate encodings: for each scene of the scenes:
determining respective frame quality scores for frames of the scene ([0056], identify sets of frames for which a consistency metric lies within a specified range; [0057], specifying a boundary between a different pair of shots using a multi-scale sum-of-absolute-differences algorithm, a motion-compensated residual energy algorithm, a histogram of differences algorithm, a difference of histograms algorithm), and
deriving a candidate adaptive bitrate ladder based on the respective  ([0028], FIG. 5, encoding each subsequence numerous times at a variety of different encoding points (adaptive bitrate stack); [0063] FIG. 2, generating multiple encoded subsequences based on an encoding point list that includes any number of encoding points with a resolution and a rate control value); and 
processing the candidate adaptive bitrate ladder into the  ([0035], generating multiple encoded subsequences for each subsequence based on multiple encoding points and then incrementally generating encoded media sequences based on the encoded subsequences; [0083], encode the subsequence 132(x) at the resolution and rate control value included in the encoding point 212(y) and then compute a bitrate of the encoded subsequence, a quality score of the encoded subsequence, and a distortion level of the encoded subsequence).
Katsavounidis further discloses determination of optimized encoded media sequence 180 based on the global convex hull 260 ([0100], FIG. 2). However, Katsavounidis does not explicitly discloses customizing the adaptive encoding bitrate ladder and determining a scene quality score for the scene based on a first function of the respective frame quality scores of the frames of the scene, 
Chadwick teaches from the same field of endeavor customizing the adaptive encoding bitrate ladder ([0008], FIG. 1, generating an encoding ladder for the video segment including the top bitrate-resolution pair, the bottom bitrate-resolution pair, and the subset of bitrate-resolution pairs in Block S170) and determining a scene quality score for the scene based on a first function of the respective frame quality scores of the frames of the scene  ([0027] executing scene detection algorithm on the input video to detect scenes within the input video and extract a set of sample frames from each scene, clustering similar scenes and extracting  a set of sample frames from each cluster of scenes.; [0028] measures variability by calculating the image complexity of a first sample of frames within the video and measuring the variability (i.e. variance or standard deviation) in the image complexity of the first sample of frames)

    PNG
    media_image1.png
    779
    548
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of customizing the adaptive encoding bitrate ladder as taught by Chadwick ([0008], FIG. 1) into the encoding and decoding system of Katsavounidis in order to improve performance and/or save server storage space (Chadwick, [0094]).
Katsavounidis Chadwick do not explicitly discloses determining a final scene-based quality score for the bitrate encoding based on a second function of the scene quality scores of the scenes of the bitrate encoding.
Sen teaches from the same field of endeavor determining a final scene-based quality score for the bitrate encoding based on a second function of the scene quality scores of the scenes of the bitrate encoding  ([0004], inferring a complexity of a scene contained in a first chunk of an adaptive bitrate streaming video, wherein the first chunk is a next chunk of the adaptive bitrate streaming video to be downloaded to an adaptive bitrate streaming video player, and wherein the complexity indicates a relative amount of spatial and temporal information contained in the scene, and selecting a first track from which to download the first chunk, wherein the first track is one of a plurality of tracks containing the first chunk, and wherein each track of the plurality of tracks encoded the first chunk at a different bitrate, and wherein a bitrate of the first track is proportional to the complexity of the scene as inferred; [0066] FIG. 3,  differential adaptive bitrate streaming based on scene complexity)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of scene quality scores of the scenes of the bitrate encoding as taught by Sen ([0004], FIG. 3) into the encoding and decoding system of Katsavounidis & Chadwick in order to provide improved bandwidth efficiency, while maintaining the video quality and visual stability (Sen, [0023]).
Regarding Claim 3, Katsavounidis in view of Chadwick and Sen discloses the method of claim 1, wherein the second function is based a defined percentage of lowest scene quality scores of the scene quality scores of the scenes of the bitrate encoding ([0027] generate different encoded versions of a given media title that varies the resolution and rate control value across the media title based on a target metric value, such as a target visual quality or a target bitrate; [0045]- [0046]).
While Chadwick also discloses extract features representative of the visual complexity, motion, content, and/or any other characteristic of the input video based on a number of visual complexity, motion, and/or content specific metrics and/or models ([0031], FIG. 1), Sen teaches inferring a complexity of a scene contained in a first chunk of an adaptive bitrate streaming video, wherein the first chunk is a next chunk of the adaptive bitrate streaming video to be downloaded to an adaptive bitrate streaming video player ([0004])
Regarding Claim 4, Katsavounidis in view of Chadwick and Sen discloses the method of claim 1, wherein the deriving the candidate adaptive bitrate ladder based on the respective final scene-based quality scores comprises: determining a target bitrate based on the respective final scene-based quality scores, and determining candidate bitrates for the candidate adaptive bitrate ladder based on the target bitrate ([0027] generate different encoded versions of a given media title that varies the resolution and rate control value across the media title based on a target metric value, such as a target visual quality or a target bitrate; [0046]; [0063] FIG. 2, generating multiple encoded subsequences based on an encoding point list that includes any number of encoding points with a resolution and a rate control value).
While Chadwick also discloses extract features representative of the visual complexity, motion, content, and/or any other characteristic of the input video based on a number of visual complexity, motion, and/or content specific metrics and/or models ([0031], FIG. 1), Sen teaches inferring a complexity of a scene contained in a first chunk of an adaptive bitrate streaming video, wherein the first chunk is a next chunk of the adaptive bitrate streaming video to be downloaded to an adaptive bitrate streaming video player ([0004])
Regarding Claim 5, Katsavounidis in view of Chadwick and Sen discloses the method of claim 4, wherein the determining the target bitrate comprises: using the respective final scene-based quality scores and respective bitrates of the bitrate encodings as bitrate, final scene-based quality score pairs of data points, and determining the target bitrate based on a target final scene-based s quality core and a function associated with the data points ([0006], complexity of the media content associated with a given media title; [0011], FIG. 5,  generating convex hull of subsequence encode points (complexity) associated with a media title; [0046]); [0073], media metrics such as bitrate, distortion metrics, audio quality metrics, visual quality metrics including  peak signal-to-noise ratio (PSNR), a linear video multimethod assessment fusion ((VMAF) metric, and a harmonic VMAF (VMAFh)); [0140], FIG. 8).
While Chadwick also discloses extract features representative of the visual complexity, motion, content, and/or any other characteristic of the input video based on a number of visual complexity, motion, and/or content specific metrics and/or models ([0031], FIG. 1), Sen teaches inferring a complexity of a scene contained in a first chunk of an adaptive bitrate streaming video, wherein the first chunk is a next chunk of the adaptive bitrate streaming video to be downloaded to an adaptive bitrate streaming video player ([0004])
Regarding Claim 6, Katsavounidis in view of Chadwick and Sen discloses the method of claim 4, wherein the determining the candidate bitrates for the candidate adaptive bitrate ladder based on the target bitrate comprises ([0108], FIG. 3, a number of encoding points 212(0)-212(P) with respective a resolution 314 and a rate control value 316 specifying a tradeoff between bitrate and distortion level or quality during encoding), starting with the target bitrate as a highest candidate bitrate, successively determining lower target candidate bitrates by multiplying each directly higher candidate bitrate by a fixed ratio until a lower bitrate stopping point is starting with the target bitrate as a highest candidate bitrate, successively determining lower target candidate bitrates by multiplying each directly higher candidate bitrate by a fixed ratio until a lower bitrate stopping point is reached([0108], FIG. 3, a value for a quantization parameter (QP) that allows a monotonic performance in terms of bitrate and distortion level when encoding video content. The higher the “QP,” the lower the resulting bitrate at the expense of lower quality (lower bitrate)),
Regarding Claim 7, Katsavounidis in view of Chadwick and Sen discloses the method of claim 4, wherein the deriving the candidate adaptive bitrate ladder further comprises accessing a resolution range data structure to determine one or more candidate resolutions corresponding to each candidate bitrate in the candidate adaptive bitrate ladder ([0063] FIG. 2, generating multiple encoded subsequences based on an encoding point list that includes any number of encoding points with a resolution and a rate control value; [0081], FIG. 3,  the encoding points 212 includes, without limitation, a resolution and a rate control value).
Regarding Claim 8, Katsavounidis in view of Chadwick and Sen discloses the method of claim 1, wherein the processing the candidate adaptive bitrate ladder into the ([0073], media metrics such as bitrate, distortion metrics, audio quality metrics, visual  quality metrics including  peak signal-to-noise ratio (PSNR), a linear video multimethod assessment fusion ((VMAF) metric, and a harmonic VMAF (VMAFh)).
Chadwick teaches from the same field of endeavor customizing the adaptive encoding bitrate ladder ([0008], FIG. 1, generating an encoding ladder for the video segment including the top bitrate-resolution pair, the bottom bitrate-resolution pair, and the subset of bitrate-resolution pairs in Block S170).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of customizing the adaptive encoding bitrate ladder as taught by Chadwick ([0008], FIG. 1) into the encoding and decoding system of Katsavounidis in order to improve performance and/or save server storage space (Chadwick, [0094]).

Regarding Claims 17-23, Computer readable claims 17-23 of using the corresponding method claimed in claims 1-8, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Regarding Claims 25-28, System claims 25-28 of using the corresponding method claimed in claims 1-8, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 




Claims 9 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Katsavounidis et al. (US 20210160550, hereinafter Katsavounidis) in view of Chadwick et al. (US 20200296362, hereinafter Chadwick), Sen et al. (US 20200351504, hereinafter Sen) and Sorkin et al. (US 20210160558, hereinafter Sorkin).  
Regarding Claim 9, Katsavounidis in view of Chadwick and Sen discloses the method of claim 1, further comprising: associating the customized adaptive bitrate ladder with the video title, streaming first content of the video title to a device based on a first resolution and bitrate pairing included in the customized adaptive bitrate ladder ([0005] specifies a different bitrate-resolution pair corresponding to a different pre-generated encoded version of the media title; [0083], encode the subsequence 132(x) at the resolution and rate control value included in the encoding point 212(y) and then compute a bitrate of the encoded subsequence, a quality score of the encoded subsequence, and a distortion level of the encoded subsequence).
Katsavounidis, Chadwick & Sen do not explicitly disclose receiving a request from the device corresponding to a different resolution and bitrate pairing included in the customized adaptive bitrate ladder, and in response to the request, streaming second content of the video title to the device based on the different resolution and bitrate pairing. 
Sorkin teaches from the same field of endeavor receiving a request from the device corresponding to a different resolution and bitrate pairing included in the customized adaptive bitrate ladder([0034], FIG. 1, Cloud collect viewing and behavioral analytics for each user device and such as history of content viewed by the user, user viewing tendencies, a time of the day, week or month when the user is expected to request the streaming data, duration of time the user is expected to watch a video; [0075], FIG. 6, Step 613, receive the request for a data stream from a user device (e.g., device 151), and the request may be forwarded by system 131 to server 190 for obtaining the requested data) and in response to the request, streaming second content of the video title to the device based on the different resolution and bitrate pairing  ([0059], transition user device from receiving video data at bitrate BD4 to receiving the data at bitrate BD5 (e.g., bitrate BD5 may correspond to a network cell 353, as shown in FIG. 3B; [0080], FIG. 6, Step 621, determine a bitrate for segments of content 145 such to determine a bitrate schedule for user devices 150 to maximize net user satisfaction ( request))
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of receiving a request as taught by Sorkin ([0080], FIG. 6) into the encoding and decoding system of Katsavounidis in order to  optimize the user satisfaction and hence improve quality of service (Sorkin, [0016]).
Regarding Claim 24, Computer readable claim 24 of using the corresponding method claimed in claims 9, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487